      Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


 CHOQ, LLC,
 a Texas Limited Liability Company,

        Plaintiff,

 v.                                                    No. 1:20-cv-00404-NF-KHR

 HOLISTIC HEALING, LLC,
 a New Mexico limited liability company, and
 JOHN DOE, an individual,

        Defendants.


         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       For its Amended Complaint and Demand for Jury Trial in this matter, Plaintiff Choq,

LLC, by and through its attorneys Revision Legal, PLLC and Egolf + Ferlic + Martinez +

Harwood, LLC, states as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Choq, LLC (“Choq”) is a limited liability company organized under the

laws of the State of Texas.

       2.      Defendant Holistic Healing, LLC (“Holistic Healing”) is a limited liability

company organized under the laws of the State of New Mexico with its principal place of

business at 530-B Harkle Road, Ste. 100, Santa Fe, New Mexico 87505.

       3.      Defendant John Doe is, upon information and belief, the sole member of

Defendant Holistic Healing.

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 2 of 13




Choq’s false advertising claim arises under the laws of the United States, namely the Lanham

Act, 15 U.S.C. § 1125(a).

       5.      The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interests and

costs, and is between citizens of different states.

       6.      This Court has supplemental jurisdiction over Choq’s state-law claims under 28

U.S.C. § 1367(a) because the state law claims are so related to the federal claims that they form

part of the same case or controversy and derive from a common nucleus of operative facts.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because this is a

judicial district in which Defendants reside.

       8.      Personal jurisdiction is proper over Defendants in this state because Defendants

are residents of this State, Defendants transact business within this state, and because the

exercise of personal jurisdiction over Defendants within this state would not offend traditional

notions of fair play or substantial justice because Defendants have purposefully availed

themselves of this forum state and the cause of actions asserted by Plaintiff arise from

Defendants’ activities here.

                                    PLAINTIFF’S BUSINESS

       9.      Choq is an Austin, Texas-based retailer of herbal supplement products.

       10.     Choq sells various herbal supplements under a variety of brand names, including

Choq Daily, Choq Action, Choq Shilajit, Choq Seven Wonders, and Choq Irish Moss.

       11.     Choq goes to great lengths to source pure, precise, and scientifically-validated

ingredients for its products to ensure that its products are of the highest quality on the market.



                                                      2
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 3 of 13




        12.      Choq Shilajit is one such product. It contains over forty (40) different minerals,

Fulvic Acid, dibenzo-alpha-pyrones (DBPs), and DBP-Chromoproteins (DCP).

        13.      Choq Shilajit is also certified USDA Organic and contains exceptionally low

levels of heavy metals.

                            DEFENDANTS AND THEIR BUSINESS

        14.      Defendant Holistic Healing is a New Mexico limited liability company with a

registered business address at 530-B Harkle Road, Ste. 100 in Santa Fe, New Mexico.

        15.      Upon information and belief, Defendant John Doe is the owner of Holistic

Healing and is also located in Santa Fe, New Mexico.

        16.      Holistic Healing is also a retailer of herbal supplements, which it primarily sells

through its website located at pur-shilajit.com.

        17.      Specifically, Holistic Healing sells Pur Shilajit, a competitor product to Choq

Shilajit.

        18.      Pur Shilajit is advertised as “superior to other Shilajit products on the market due

to the location we harvest in, the quality of our Altai Mountain spring water, and our method of

purification.”

        19.      Pur Shilajit is advertised as “tested by independent U.S. 3rd party labs,”

“[m]anufactured in an FDA approved U.S. based facility”, “pass[ing] all authenticity tests for

genuine, Gold Grade Shilajit,” and “[c]ertified [v]egan by Vegan.org.”

                                DEFENDANTS’ ILLEGAL ACTS

        20.      However, Defendants’ advertisement of Pur Shilajit are false and deceptive.

        21.      Specifically, Defendants advertised on their website, including, at least, during the



                                                   3
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 4 of 13




Fall of 2019 through the Winter of 2020, that Pur Shilajit is purified five times, that the E. coli

present in laboratory tests of Pur Shilajit is dead, and that Pur Shilajit is “organic grade.”

       22.     These statements are materially false.

       23.     Defendants’ own, self-published laboratory results indicate that Pur Shilajit

contains salmonella, E. coli, and other fecal matter at levels that may pose significant threats to

the health and safety of customers.

       24.     Further, Defendants falsely and deceptively market Pur Shilajit as curing,

mitigating, treating, or preventing various medical conditions and diseases.

       25.     Not satisfied with its own false and deceptive marketing, Holistic Healing has

also made false claims concerning Choq Shilajit.

       26.     Specifically, Defendants have falsely stated that Choq Shilajit uses fillers, is

stored in aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.

       27.     Defendants made these statements, at least, via their Instagram posts and stories

between November 2019 and February 2020.

       28.     Specifically, Defendants posted sometime between approximately December 09,

2019 and December 15, 2019, several Instagram posts stating that Choq’s Shilajit lacks efficacy

because it is boiled, that Choq prioritizes quantity over quality of its Shilajit, and that Choq is not

transparent regarding toxic and quality aspects of its Shilajit products.

       29.     On or about December 15, 2019, Defendants posted a written Instagram story that

stated, “Choq (aka Primavie Shilajit) is nothing more than a commercial brand that sources from

the Himalayas. Notice how they don’t show test results for Aluminum on their lab test… This is



                                                   4
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 5 of 13




most likely due to the high volume of toxic powdered Shilajit shipped to the U.S. that is

previously stored in ALUMINUM BARRELS. I can’t make this stuff up…” followed by the

image of three trefoil symbols which popularly indicate radioactivity.

       30.     These statements are false and were made with the intent to dissuade consumers

from purchasing Choq’s products and to convince them that Holistic Healing’s products are

superior.

       31.     More specifically, Choq’s products undergo rigorous third-party testing and

clinical studies and are processed with traditional hot water, Ayurvedic extraction methods and,

therefore, are never boiled.

       32.     Choq further publishes its third-party lab results, which prove that any levels of

contaminates are extremely low and are within recognized industry standards.

       33.     These levels of contaminates are significantly lower than the levels reported in

Pur Shilajit’s own self-published lab reports.

       34.     Holistic Healing’s statements have caused Choq loss of business and reputational

damages to the goodwill that it has created in its brand and products.

       35.     On June 27, 2020, Plaintiff’s affiliate marketer posted copyright protected

promotional content on several Instagram accounts directly linked to Choq’s ecommerce website

and advertising Choq’s Shilajit product (“Bruce Lee Promotional Content”).

       36.     Choq owns the rights to the Bruce Lee Promotional Content including Copyright

Reg. No. VA 2-216-823. Exhibit A – Plaintiff’s Copyright Registration Certificate.

       37.     On July 27, 2020, Defendants posted an exact copy of the Bruce Lee Promotional

Content to its own Instagram account’s “story” with a direct link to the pur-shilajit.com



                                                 5
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 6 of 13




ecommerce website.

                          COUNT I – FALSE ADVERTISING UNDER
                           THE LANHAM ACT (15 U.S.C. § 1125(a))

          38.   Choq incorporates all foregoing paragraphs as if fully restated herein.

          39.   Choq is a competitor of Holistic Healing.

          40.   Defendants made false and deceptive statements in its advertising of Pur Shilajit

that are literally false or that are likely to mislead or confuse consumers.

          41.   Specifically, Defendants have falsely stated that Pur Shilajit is purified five times,

that the E. coli present in laboratory tests of Pur Shilajit is dead, and that Pur Shilajit is “organic

grade.”

          42.   Defendants have also falsely and deceptively stated that Pur Shilajit can cure,

mitigate, treat, and prevent various medical conditions and diseases.

          43.   Defendants have falsely and deceptively stated that Choq Shilajit uses fillers, is

stored in aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.

          44.   These false and deceptive statements were made in commerce.

          45.   These false and deceptive statements are likely to cause confusion or mistake as

to the characteristics of Holistic Healings’ goods.

          46.   These false and deceptive statements have injured Choq by misleading

consumers, devaluing its brand and the goodwill that it has built within it, and by diverting

consumers from Choq and its products for Defendants’ monetary and reputational gain.

          47.   Further, Defendants falsely and deceptively market Pur Shilajit as curing,

mitigating, treating, or preventing various medical conditions and diseases.


                                                   6
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 7 of 13




       48.     Not satisfied with their own false and deceptive marketing, Defendants have also

made false claims concerning Choq Shilajit.

       49.     Specifically, Defendants have falsely stated that Choq Shilajit uses fillers, is

stored in aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.

       50.     These statements are false and were made with the intent to dissuade consumers

from purchasing Choq’s products and to convince them that Holistic Healing’s products are

superior.

       51.     More specifically, Choq’s products undergo rigorous third-party testing and

clinical studies and are processed with traditional hot water, Ayurvedic extraction methods and,

therefore, are never boiled.

       52.     Choq further publishes its third-party lab results, which prove that any levels of

contaminates are extremely low and are within recognized industry standards.

       53.     These levels of contaminates are significantly lower than the levels reported in

Pur Shilajit’s own self-published lab reports.

       54.     Defendants’ statements have caused Choq loss of business and reputational

damages to the goodwill that it has created in its brand and products.

       55.     Consequently, Defendants’ actions constitute false advertising pursuant to 15

U.S.C. § 1125(a).

       56.     Choq is entitled to the recovery of Defendants’ profits, Choq’s actual damages,

and the costs of this action.

       57.     Choq is also entitled to preliminary and permanent injunctive relief pursuant to 15



                                                 7
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 8 of 13




U.S.C. § 1116.

        58.      Choq is also entitled to its attorneys’ fees consistent with 15 U.S.C. § 1117

because this is an exceptional case.

                                       COUNT II - DEFAMATION

        59.      Choq incorporates all foregoing paragraphs as if fully restated herein.

        60.      Under New Mexico law, a corporation may maintain an action for defamation if it

has been defamed by a false imputation about its financial soundness or business ethics.

        61.      Holistic Health and its agent, Defendant John Doe, have made false and

defamatory statements concerning Choq and its Choq Shilajit products.

        62.      Specifically, Defendants have falsely stated that Choq Shilajit uses fillers, is

stored in aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.

        63.      These statements are false and were made with the intent to injure Choq’s

reputation, to dissuade consumers from purchasing Choq’s products, and to convince them that

the Holistic Healing products are superior.

        64.      These statements tend to expose Choq and its products to contempt, to harm

Choq’s reputation, and to discourage others from dealing and purchasing products from Choq.

        65.      These statements were made negligently or, in the alternative, with reckless

disregard of their truth or falsity.

        66.      These statements have caused Choq actual and special damages, including loss of

sales, harm to reputation, and out of pocket costs.

        67.      Specifically, as a result of these false and defamatory statements, Choq has lost



                                                   8
       Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 9 of 13




sales of its Choq Shilaji product and has lost customers.

          68.   As a result, Choq is entitled to recover monetary damages.

                        COUNT III – VIOLATION OF NEW MEXICO
                           UNFAIR TRADE PRACTICES ACT

          69.   Choq incorporates all foregoing paragraphs as if fully restated herein.

          70.   Defendants have made false and deceptive statements it its advertising of Pur

Shilajit that are literally false or that are likely to mislead or confuse consumers.

          71.   Specifically, Defendants have falsely stated that Pur Shilajit is purified five times,

that the E. coli present in laboratory tests of Pur Shilajit is dead, and that Pur Shilajit is “organic

grade.”

          72.   Defendants have also falsely and deceptively stated that Pur Shilajit can cure,

mitigate, treat, and prevent various medical conditions and diseases.

          73.   Defendants have falsely and deceptively stated that Choq Shilajit uses fillers, is

stored in aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.

          74.   Further, Defendants have falsely stated that Choq Shilajit uses fillers, is stored in

aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.

          75.   These statements were false and Defendants knew that they were false at the time

that they were made or, with knowledge of such circumstances, would know that they were false

upon investigation in the exercise of reasonable diligence.

          76.   The above statements were made, at least, between November 2019 and March

2020. Defendants made specific false and fraudulent statements about Choq and Choq’s products


                                                   9
      Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 10 of 13




on or about December 10, 2019 and December 15, 2019 on their Instagram page.

       77.       These statements were knowingly made by Defendants in connection with the

sale of goods.

       78.       These statements were made in the regular course of Defendants’ trade or

commerce.

       79.       The statements are of the type that may, tends to, or does deceive or mislead

consumers.

       80.       These statements are deceptive representations about the ingredients, uses, and

characteristics of the Holistic Healing products.

       81.       These falsely and deceptively represent that Holistic Healing goods are of a

particular standard, quality, or grade.

       82.       These statements have disparaged the goods of Choq by false or misleading

representations.

       83.       Consequently, Defendants’ actions constitute false advertising pursuant to New

Mexico’s Unfair Trade Practices Act.

       84.       Choq is entitled to the recovery of Defendants’ profits, Choq’s actual damages,

and the costs of this action.

       85.       Choq is also entitled to preliminary and permanent injunctive relief pursuant.

       86.       Choq is also entitled to treble damages because Holistic Health’s actions were

willful and because Holistic Health willfully engaged in this false and deceptive trade practice.

       87.       Choq is also entitled to its attorneys’ fees.




                                                   10
      Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 11 of 13




                       COUNT IV – COPYRIGHT INFRINGEMENT

       88.     Choq restates all prior paragraphs as if fully restated herein.

       89.     Choq owns a copyright registration for the Bruce Lee Promotional Content

(Copyright Reg. No. VA 2-216-823).

       90.     Choq’s work was posted on and disseminated on several different public

Instagram accounts.

       91.     Defendants had access to Choq’s work.

       92.     Defendants reproduced direct copies, distributed copies, or and displayed publicly

works that are identical copies of, and substantially similar to, Choq’s Bruce Lee Promotional

Content.

       93.     As a result of Defendants’ infringement, Choq has suffered monetary damages.

       94.     Choq is entitled to the recovery of, at its election, statutory damages, actual

damages, Defendants’ profits, and the costs of this action.

       95.     Choq is also entitled to its attorneys’ fees pursuant to. 17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       Choq respectfully requests that the Court enter the following judgment against

Defendants:

1. That the Court preliminarily and permanently enjoin and restrain Defendants, as well as their

   heirs, successors, assigns, officers, agents, and employees from:

    a. Making false or misleading statements about their products in commerce or otherwise

        deceiving consumers about the quality, characteristics, effectiveness, or safety of their

        products;



                                                 11
      Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 12 of 13




    b. Making false or misleading statements about Choq’s products in commerce or otherwise

        deceiving consumers about the quality, characteristics, or safety of Choq’s products; and

    c. Infringing Choq’s copyrights in any way.

2. That the Court award Choq its actual damages, lost profits, consequential damages,

   exemplary damages, special damages, statutory damages, and any other damages allowable

   under law;

3. That the Court award Choq costs and attorneys’ fees, and;

4. That the Court award Choq any other relief to which it is entitled.

                                        JURY DEMAND

       Plaintiff hereby requests a trial by jury for all eligible counts contained within this

complaint.

                                              Respectfully submitted,

                                              /s/ Kristina Martinez
                                              Kristina Martinez
                                              EGOLF + FERLIC +
                                              MARTINEZ + HARWOOD, LLC
                                              123 W. San Francisco St., Second Floor
                                              Santa Fe, NM 87501
                                              (505) 986-9641
                                              kmartinez@EgolfLaw.com

                                              and




                                                 12
     Case 1:20-cv-00404-NF-KHR Document 40 Filed 11/19/20 Page 13 of 13




                                             /s/ Amanda Osorio
                                             Amanda Osorio
                                             John Di Giacomo
                                             Eric Misterovich
                                             REVISION LEGAL, PLLC
                                             444 Cass St., Suite D
                                             Traverse City, MI 49684
                                             (231) 714-0100
                                             john@revisionlegal.com
                                             eric@revisionlegal.com
                                             amanda@revisionlegal.com

                                             Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, the foregoing document was filed via the

Court’s CM/ECF system and a copy thereof was served electronically upon all counsel of record,

as reflected by the Court’s CM/ECF system.



                                             /s/ Kristina Martinez
                                             Kristina Martinez




                                               13
